Order, Supreme Court, New York County (Carmen Ciparick, J.), entered June 3, 1990, which granted defendant’s motion for summary judgment, unanimously reversed, on the law, and the motion for summary judgment denied, with costs.
This is an action for legal malpractice. Plaintiff Papaioannou was represented by the defendant, an attorney, in the purchase of a restaurant. Plaintiff alleges, inter alia, that the defendant negligently permitted certain representations as to income and expenses to be struck from the contract of sale and caused said plaintiff to lose his investment. In opposition, defendant relies in part on a decision by the Supreme Court and subsequent order, in an action by the buyer against the sellers (Tino’s Coffee Shop v Kafetzis, Index No. 23992/86, both filed Apr. 23, 1987), which denied the buyer’s motion for a preliminary injunction, inter alia, enjoining the transfer or sale of certain promissory notes executed by the plaintiff buyer and directed the sheriff to repossess the restaurant premises. In that action Justice Andrew Tyler found the allegations df the buyer as to misrepresentation unsupported by the record and noted that the portions of the contract of sale guaranteeing a certain amount of receipts had been stricken.
We find that there are questions of fact concerning the defendant’s legal representation of plaintiffs here which cannot be determined by reliance on the other action. The issues here are not related to the representations made by the seller to the buyer in the contract but rather involve the nature of the advice given to the buyers, the reasonable care exercised in the giving of said advice and whether it resulted in injury to the plaintiffs. Concur—Sullivan, J. P., Rosenberger, Ellerin, Ross and Smith, JJ.